Kirkpatrick, C. J.
— The defendant, on the trial of this canse, was suffered to make off-set without having filed a plea, and the verdict was for him, for forty-two dollars and seventeen cents. This is irregular. The act is positive. In order to let in proof of set-off, there must be a plea of payment filed. The filing of an account, containing the items to be set-off is not enough. It has repeatedly been so determined.1 Reverse.
Rossell, and Pennington, Justices. — Concurred.
Judgment reversed'.

 See Phillips v. M’Cullough ante, *69.